18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 1 of 9
18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 2 of 9
18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 3 of 9
18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 4 of 9
18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 5 of 9
18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 6 of 9
18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 7 of 9
18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 8 of 9
18-32379-jpg   Doc 46   FILED 11/13/18   ENTERED 11/13/18 15:58:51   Page 9 of 9
